Exhibit 10.7

 



SHARE EXCHANGE AGREEMENT

 

BY AND AMONG

 

MEDICINE MAN TECHNOLOGIES INC.,

 

DENVER CONSULTING GROUP LLC

 

AND

 

THE MEMBERS OF DENVER CONSULTING GROUP LLC

 

THIS SHARE EXCHANGE AGREEMENT (the "Agreement") is made and entered into as of
July 21, 2017, by and among MEDICINE MAN TECHNOLOGIES, INC. a Nevada corporation
("MMT"), whose principal place of business is located at 4880 Havana Street,
Suite 201, Denver, Colorado 80239; DENVER CONSULTING GROUP LLC, a Colorado
limited liability company ("DCG"), with its principal place of business located
at 4821 E 38th Ave., Ste B, Denver, CO 80207; and all of the members of DCG (the
“Members”), jointly and severally, who hereby agree as follows.

 

RECITALS

 

WHEREAS, Members own all of the issued and outstanding Member Interests (as
defined in Section 1.1) of DCG (the “DCG Member Interests”), which constitute
all of the issued and outstanding securities of DCG as of the date hereof; and

 

WHEREAS, MMT desires to acquire all of the DCG Member Interests from the Members
and the Members desire to exchange their DCG Member Interests for shares of
MMT’s common stock on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE I

 

EXCHANGE OF SHARES

 

1.1       Exchange of Shares. At the Effective Time (as defined below), and
subject to and upon the terms and conditions of this Agreement, the Members
agree to exchange, sell, transfer and assign to MMT, and MMT agrees to acquire
from the Members, all of their DCG Member Interests in exchange for an aggregate
of Two Million Two Hundred Fifty Eight Thousand Sixty-Five (2,258,065) shares of
MMT’s common stock (the “MMT Shares”). As of Closing, the DCG Member Interests
shall constitute one hundred percent (100%) of the issued and outstanding
securities of DCG in the aggregate. The exchange of the DCG Member Interests for
the MMT shares of common stock contemplated hereunder shall be referred to
herein as the "Transaction."

 

1.2       Closing; Effective Time.

 

(a) The closing of the Transaction (the "Closing") shall take place at the
offices of counsel to MMT, or such other location as the parties may so agree on
or before July __, 2017, after the satisfaction or waiver of the conditions set
forth in Article VI, or at such other time, date and location as the parties
hereto agree in writing (the “Effective Time”). As soon as is practicable after
the Closing, the parties hereto shall cause the Transaction to be consummated by
delivering to the Secretary of State of the State of Colorado Statement of Share
Exchange (the “Statement of Share Exchange”), in such form as required by, and
executed and acknowledged in accordance with, the relevant provisions of the
Colorado Business Corporations Act (“CBCA”). The Transaction shall become
effective as of the date and at such time (the “Effective Time”) as the Colorado
Statement of Share Exchange is filed with the Secretary of State of the State of
Colorado.

 

 

 



 1 

 

 

1.3       Delivery of Certificates Representing the DCG Member Interests. On the
Effective Time, the Members shall deliver their certificates representing their
DCG Member Interests, duly endorsed to MMT or accompanied by stock powers or
other assignments or documents to effectuate transfer of the DCG Member
Interests duly endorsed to MMT, with (i) all such other documents as may be
required to vest in MMT good and marketable title to the DCG Member Interests
free and clear of any and all Liens (as defined in Section 2.3 hereof), and (ii)
all necessary stock transfer and any other required documentary stamps. The
Members shall cause DCG to recognize and record the transfers described in this
Section 1.3 on its transfer books.

 

1.4       Issuance of Certificates Representing the MMT Shares. On the Effective
Time, or as soon thereafter as practical, MMT shall cause the MMT Shares to be
issued to the Members as provided in Section 1.1 above, pro rata to their
respective ownership of the DCG Member Interests or as the Members shall direct,
so long as such direction is acceptable to legal counsel of MMT. A list of the
Members and their respective percentage of member interest owned in DCG, as well
as the number of MMT Shares to be issued to each Member in the Transaction, is
attached hereto as Exhibit “B.”

 

The MMT Shares, when issued, shall be “restricted” shares (as that term is
defined under the Securities Act of 1933, as amended) (the “Act”) and may not be
sold, transferred or otherwise disposed of by the Members without registration
under the Act or an available exemption from registration under the Act. The
certificates representing the MMT Shares will contain the appropriate
restrictive legends. MMT shall cause its Transfer Agent to recognize and record
the transfers described in this Section 1.4 on its transfer books, and MMT shall
issue appropriate stop-transfer instructions to the Transfer Agent with respect
to the MMT Shares.

 

1.5       Taking of Necessary Action; Further Action. If, at any time after the
Closing, any further action is necessary or desirable to carry out the purposes
of this Agreement and to vest MMT with full right, title and possession to the
DCG Member Interests, the Members will take all such lawful and necessary
action.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF DCG AND MEMBERS

 

DCG and its Members hereby represent and warrant to their respective knowledge,
and covenant with MMT with respect to those matters set forth in this Article
II. For purposes of this Agreement, the disclosure of any matter in a schedule
to this Agreement (the “Disclosure Schedule”) shall serve as a sufficient
disclosure for purposes of any and all representations and warranties in this
Agreement to which such matter logically relates and where such deemed inclusion
can be reasonably inferred from the matter and shall be deemed to modify such
representation and warranty to the full extent of the disclosure. It is
understood that the listing (or inclusion of a copy) of a document or other item
on the Disclosure Schedule shall be deemed adequate disclosure of the document
or item and its contents. The Seller shall make a good faith effort to list or
cross reference matters on the Disclosure Schedule to which the matter logically
relates.

 

2.1       Ownership of Member Interests. Members are the record and beneficial
owners of all of the issued and outstanding DCG Member Interests.

 

2.2       Authority. The Members have full power and authority and are competent
to (i) execute, deliver and perform this Agreement, and each ancillary document
which Members have executed or delivered or are to execute or deliver pursuant
to this Agreement, and (ii) carry out Members obligations hereunder and
thereunder, without the need for any Governmental Action/Filing (as defined
herein). The execution, delivery and performance by the Members to this
Agreement and each ancillary document does not and will not conflict with,
result in a breach of, or constitute a default or require a consent or action
under, any agreement or other instrument to or by which such Members are a party
or are bound or to which any of the properties or assets of the Members are
subject, or any Legal Requirement (as defined herein) to which such Members are
subject, or result in the creation of any Lien (as defined in Section 2.3) on
the Shares. This Agreement, and Members ancillary document to be executed and
delivered by such Members at the Closing, have been duly executed and delivered
by such Members (and each ancillary document to be executed and delivered by
Members at or after the Closing will be duly executed and delivered by Members),
and this Agreement constitutes, and each ancillary document, when executed and
delivered by Members will constitute such Members’ legal, valid and binding
obligation, enforceable against Members in accordance with its terms. For
purposes of this Agreement, (x) the term "Governmental Action/Filing" shall mean
any franchise, license, certificate of compliance, authorization, consent,
order, permit, approval, consent or other action of, or any filing, registration
or qualification with, any federal, state, municipal, foreign or other
governmental, administrative or judicial body, agency or authority, and (y) the
term "Legal Requirements" means any federal, state, local, municipal, foreign or
other law, statute, constitution, principle of common law, resolution,
ordinance, code, edict, decree, rule, regulation, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Entity (as defined in Section 2.8(b)),
and all requirements set forth in applicable Contracts (as defined in Section
2.18(a)).

 

 

 

 



 2 

 

 

2.3       Title to Shares. The Members have and shall transfer to MMT at the
Closing good and marketable title to all of their DCG Member Interests, free and
clear of all liens, claims, charges, encumbrances, pledges, mortgages, security
interests, options, rights to acquire, proxies, voting trusts or similar
agreements, restrictions on transfer (other than federal and state securities
laws restrictions on transfer) or adverse claims of any nature whatsoever
("Liens").

 

2.4       Acquisition of MMT Shares for Investment.

 

(a)       The Members are acquiring the MMT Shares to be issued to them for
investment for Members own account and not as a nominee or agent, and not with a
view to the resale or distribution of any part thereof, and neither Shareholder
has any present intention of selling, granting any participation in, or
otherwise distributing the same. Each Shareholder further represents that he/she
does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to such person or to any third
person, with respect to any of the MMT Shares.

 

(b)       The Members understand that the MMT Shares are not and will not be
registered under the Securities Act, that the sale and the issuance of the MMT
Shares is intended to be exempt from registration under the Act pursuant to
Section 4(2) thereof, and that MMT's reliance on such exemption is predicated on
each Members’ representations set forth herein. The Members represent and
warrant that: (i) he or she can bear the economic risk of their investment, and
(ii) he or she possesses such knowledge and experience in financial and business
matters that they are capable of evaluating the merits and risks of the
investment in the MMT Shares.

 

(c)       The Members acknowledge that neither the US Securities and Exchange
Commission, nor the securities regulatory body of any state or other nation has
received, considered or passed upon the accuracy or adequacy of the information
and representations made in this Agreement.

 

(d)       The Members acknowledge that they have carefully reviewed such
information as they deemed necessary to evaluate an investment in the MMT
Shares. To their full satisfaction the Members have been furnished all materials
requested relating to MMT and the issuance of the MMT Shares hereunder, and the
Members has been afforded the opportunity to ask questions of MMT's
representatives to obtain any information necessary to verify the accuracy of
any representations or information made or given to the Members. Notwithstanding
the foregoing, nothing herein shall derogate from or otherwise modify the
representations and warranties of MMT set forth in this Agreement, on which the
Members have relied in making an exchange of their Shares for the MMT Shares.

 

(e)       The Members understand that the MMT Shares may not be sold,
transferred, or otherwise disposed of without registration under the Act or an
exemption therefrom, and that in the absence of an effective registration
statement covering the MMT Shares or any available exemption from registration
under the Act, the MMT Shares must be held indefinitely. Members further
acknowledge that the MMT Shares may not be sold pursuant to Rule 144 promulgated
under the Securities Act unless all of the conditions of Rule 144 are satisfied,
or the MMT Shares have been registered with the US Securities and Exchange
Commission.

 

2.5       Organization and Qualification of DCG.

 

(a)       DCG is a limited liability company duly organized, validly existing
and in good standing under the laws of Colorado and has the requisite power and
authority to own, lease and operate its assets and properties and to carry on
its business as it is now being or currently planned by DCG to be conducted. DCG
is in possession of all franchises, grants, authorizations, licenses, permits,
easements, consents, certificates, approvals and orders ("Approvals") necessary
to own, lease and operate the properties it purports to own, operate or lease
and to carry on its business as it is now being or currently planned by DCG to
be conducted, except where the failure to have such Approvals could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect (as defined in Section 8.2(b)) on DCG. Complete and correct
copies of the Articles of Organization, Operating Agreement and all Manager and
Member minutes (or other comparable governing instruments with different names)
(collectively referred to herein as "Charter Documents") of DCG, as amended and
currently in effect, are attached hereto as Schedule 2.5. DCG is not in
violation of any of the provisions of its Charter Documents.

 

(b)       DCG is duly qualified or licensed to do business as a foreign
corporation and is in good standing in each jurisdiction where the character of
the properties owned, leased or operated by it or the nature of its activities
makes such qualification or licensing necessary, except for such failures to be
so duly qualified or licensed and in good standing that could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect on
DCG.

 

 

 



 3 

 

 

(c)       The minute books of DCG contain true, complete and accurate records of
all meetings and consents in lieu of meetings of its Managers (and any
committees thereof), similar governing bodies and Members ("Corporate Records")
since the time of DCG's organization. Copies of such Corporate Records of DCG
have been heretofore delivered to MMT.

 

(d)       The transfer records of DCG contain true, complete and accurate
records of Members transfers involving the DCG Member Interests ("Members
Records") of DCG since the time of DCG's organization.

 

2.6       Subsidiaries. DCG has no subsidiary companies. DCG does not own,
directly or indirectly, any other ownership, equity, profits or voting interest
in any other entity or Person or has any agreement or commitment to purchase any
such interest, and DCG has not agreed and is not obligated to make nor is bound
by any written, oral or other agreement, contract, subcontract, lease, binding
understanding, instrument, note, option, warranty, purchase order, license,
sublicense, insurance policy, benefit plan, commitment or undertaking of any
nature, as of the date hereof or any date hereafter, under which it may be
obligated to make any future investment in or capital contribution to any other
entity or Person.

 

For purposes of this Agreement, (i) the term "Subsidiary" shall mean any entity
in which DCG, directly or indirectly, owns beneficially securities or interests
representing 50% or more of (x) the aggregate equity or profit interests, or (y)
the combined voting power of voting interests ordinarily entitled to vote for
management or otherwise, and (ii) the term "Person" shall mean and include an
individual, a corporation, a partnership (general or limited), a joint venture,
an association, a trust or any other organization or entity, including a
government or political subdivision or an agency or instrumentality thereof.

 

2.7       Capitalization of DCG.

 

(a)       All issued and outstanding DCG Member Interests are legally issued,
fully paid and non-assessable, and are not issued in violation of the preemptive
or other rights of any person.

 

(b)       There are no equity securities, partnership interests or similar
ownership interests of any class of any equity security of DCG, or any
securities exchangeable or convertible into or exercisable for such equity
securities, partnership interests or similar ownership interests, issued,
reserved for issuance or outstanding. There are no subscriptions, options,
warrants, equity securities, partnership interests or similar ownership
interests, calls, rights (including preemptive rights), commitments or
agreements of any character to which DCG is a party or by which it is bound
obligating DCG to issue, deliver or sell, or cause to be issued, delivered or
sold, or repurchase, redeem or otherwise acquire, or cause the repurchase,
redemption or acquisition of, any Shares or similar ownership interests of DCG
or obligating DCG to grant, extend, accelerate the vesting of or enter into any
such subscription, option, warrant, equity security, call, right, commitment or
agreement.

 

(c)       There are no registration rights, and there is no voting trust, proxy,
rights plan, anti-takeover plan or other agreement or understanding to which DCG
is a party or by which DCG is bound with respect to any equity security of any
class of DCG.

 

2.8       No Conflict; Required Filings and Consents.

 

(a)       The execution and delivery of this Agreement by the Members does not,
and the performance of this Agreement by the Members shall not, (i) conflict
with or violate DCG's Charter Documents, (ii) subject to obtaining the adoption
of this Agreement and the Transaction by the Members, conflict with or violate
any Legal Requirements, or (iii) result in any breach of or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or materially impair DCG's rights or alter the rights or obligations of
any third party under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a lien or
encumbrance on any of the properties or assets of DCG pursuant to, any
Contracts, except, with respect to clauses (ii) or (iii), for any such
conflicts, violations, breaches, defaults or other occurrences that would not,
individually and in the aggregate, have a Material Adverse Effect on DCG.

 

(b)       The execution and delivery of this Agreement by the Members does not,
and the performance of their obligations hereunder will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any court, administrative agency, commission, governmental or regulatory
authority, self-regulatory organization, domestic or foreign (a "Governmental
Entity"), except (i) for applicable requirements, if any, of the Act, the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), state
securities laws ("Blue Sky Laws"), and the rules and regulations thereunder, and
appropriate documents with the relevant authorities of other jurisdictions in
which DCG is qualified to do business, (ii) consents, approvals, authorizations,
permits, filings and notices to be obtained or made prior to Closing, and (iii)
where the failure to obtain such consents, approvals, authorizations or permits,
or to make such filings or notifications, would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on DCG or,
after the Closing, MMT, or prevent consummation of the Transaction or otherwise
prevent the parties hereto from performing their obligations under this
Agreement.

 

 

 



 4 

 

 

2.9       Compliance. DCG has complied with, is not in violation of, any Legal
Requirements with respect to the conduct of its business, or the ownership or
operation of its business, except for failures to comply or violations that,
individually or in the aggregate, have not had and are not reasonably likely to
have a Material Adverse Effect on DCG. The businesses and activities of DCG have
not been and are not being conducted in violation of any Legal Requirements. DCG
is not in default or violation of any term, condition or provision of any
applicable Charter Documents or Contracts. Neither DCG nor the Members have
received any notice of non-compliance with any Legal Requirement (and the
Members have no Knowledge of any such notice delivered to any other Person). The
Members are not in violation of any term of any contract or covenant (either
with DCG or another entity) relating to employment, patents, proprietary
information disclosure, non-competition or non-solicitation.

 

2.10       Financial Statements of DCG.

 

(a)       DCG has delivered to MMT copies of its unaudited financial statements
for the period from its inception through June 30, 2017. The DCG Financial
Statements present fairly the financial condition and results of operations of
DCG at the dates and for the periods covered by the DCG Financial Statements.
DCG represents and warrants that there has been no material adverse change in
the financial condition of DCG subsequent to June 30, 2017.

 

(b)       The DCG Financial Statements and any notes related thereto comply as
to form in all material respects with applicable accounting requirements, have
been prepared in accordance with United States generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the periods
involved (except as may be indicated in the notes thereto) and fairly present in
all material respects (subject, in the case of the unaudited interim financial
statements, to normal, recurring year-end adjustments none of which are or will
be material in amount, individually or in the aggregate) the consolidated
financial position of DCG as at the dates thereof and the consolidated results
of their operations and cash flows for the periods then ended.

 

(c)       DCG does not have any direct or indirect liabilities that were not
fully and adequately reflected or reserved against on the balance sheet or
described in the notes to the audited financial statements of DCG. DCG has no
Knowledge of any circumstance, condition, event or arrangement that has taken
place at any time that may hereafter give rise to any liabilities.

 

2.11       No Undisclosed Liabilities. DCG has no liabilities (absolute,
accrued, contingent or otherwise) of a nature required to be disclosed on a
balance sheet which are, individually or in the aggregate, material to the
business, results of operations or financial condition of DCG.

 

2.12       Litigation. There are no claims, suits, actions, proceedings pending
or, to Members Knowledge, threatened against DCG, before any court, governmental
department, commission, agency, instrumentality or authority, or any arbitrator
that seeks to restrain or enjoin the consummation of the transactions
contemplated by this Agreement or which could reasonably be expected, either
singularly or in the aggregate with all such claims, actions or proceedings, to
have a Material Adverse Effect on DCG or have a Material Adverse Effect on the
ability of the parties hereto to consummate the Transaction.

 

2.13       Restrictions on Business Activities. There is no agreement,
commitment, judgment, injunction, order or decree binding upon DCG or to which
DCG is a party which has or could reasonably be expected to have the effect of
prohibiting or materially impairing any business practice of DCG, any
acquisition of property by DCG or the conduct of business by DCG as currently
conducted other than such effects, individually or in the aggregate, which have
not had and could not reasonably be expected to have a Material Adverse Effect
on DCG.

 

2.14       Title to Property. Other than as described in Schedule 2.14 hereto,
DCG owns no other properties.

 

2.15       Taxes.

 

(a)       Filing of Tax Returns. DCG has timely filed, or have had timely filed
on their behalf, with the appropriate Taxing authorities all Tax Returns in
respect of Taxes required to be filed by them. The Tax Returns filed (including
any amendments thereof) are complete and accurate in all material respects. DCG
has not requested any extension of time within which to file any Tax Return in
respect of any Taxes, which Tax Return has not since been filed in a timely
manner. To the Knowledge of DCG, no claim has ever been made by any Taxing
authority in a jurisdiction where DCG does not file Tax Returns, or has Tax
Returns filed on their behalf, that they are or may be subject to taxation by
that jurisdiction, or liable for Taxes owing to that jurisdiction.

 

(b)       Payment of Taxes. All Taxes owed by DCG (whether or not shown as due
on any Tax Returns) have been paid in full or adequate reserves on their
respective books and/or records have been established. DCG has withheld and paid
all Taxes required to have been withheld and paid in connection with amounts
paid or owing to any employee, independent contractor, creditor, stockholder, or
other third party. DCG has made all required estimated Tax payments sufficient
to avoid any underpayment penalties. The unpaid Taxes of DCG (A) do not, as of
the Closing Date, exceed the reserve for Tax liability (rather than any reserve
for deferred Taxes established to reflect the timing differences between book
and Tax income) set forth on the face of DCG’s most recent balance sheets
(rather than any notes thereto) and (B) do not exceed that reserve as adjusted
for the passage of time through the Closing Date in accordance with the past
custom and practice of DCG in filing, or having filed on their behalf, their Tax
Returns. The charges, accruals and reserves on the books of DCG in respect of
any liability for Taxes (x) based on or measured by net income for any years not
finally determined, (y) with respect to which the applicable statute of
limitations has not expired or (z) that has been previously deferred, are
adequate to satisfy any assessment for such Taxes for any such years.

 

 



 5 

 

 

 

(c)       Audits, Investigations or Claims. There is no dispute or claim which
has not been resolved concerning any Tax liability of DCG either (A) claimed or
raised by any Taxing authority in writing or (B) as to which any of the
directors and officers (and employees responsible for Tax matters) of DCG has
Knowledge. There is no currently pending audit of any Tax Return of DCG by any
Taxing authority, and DCG has not ever been notified in writing that any Taxing
authority intends to audit any Tax Return of DCG. DCG has not executed any
outstanding waivers or consents regarding the application of the statute of
limitations with respect to any Taxes or Tax Returns.

 

(d)       Lien. There are no encumbrances for Taxes (other than for current
Taxes not yet due and payable) on any assets of DCG.

 

(e)       Tax Elections. DCG (i) has not agreed, or are required, to make any
adjustment under Section 481(a) of the Code by reason of a change in accounting
method or otherwise; (ii) have not made an election pursuant to Code Sections
338 or 336(e) or the regulations thereunder or any comparable provisions of any
foreign or state or local income tax law; (iii) is not subject to any
constructive elections under Code Section 338 or the regulations thereunder;
(iv) has not made any payments, are obligated to make any payments, or are a
party to any agreement that under certain circumstances could obligate it to
make any payments that will not be deductible under §280G and §162(m) of the
Code; and (v) has not made any of the foregoing elections or are required to
apply any of the foregoing rules under any comparable state or local income Tax
provision.

 

(f)       Prior Affiliated Groups. DCG (A) has never been a member of an
affiliated group of corporations within the meaning of Section 1504 of the Code
and (B) does not have any liability for the Taxes of any person under Treas.
Reg. §1502-6 (or any similar provision of state, local or foreign law), as a
transferee or successor, by contract or otherwise.

 

(g)       Tax Sharing Agreements. DCG is not a party to any Tax allocation,
indemnity or sharing or similar agreement.

 

(h)       Section 355. DCG has not distributed the stock of a “controlled
corporation” (within the meaning of that term as used in Section 355(a) of the
Code) in a transaction subject to Section 355 of the Code within the past two
years.

 

(i)       Partnerships. DCG does not own an interest in a partnership for Tax
purposes.

 

2.16       Brokers; Third Party Expenses. The Members have not incurred, nor
will they incur, directly or indirectly, any liability for brokerage or finders'
fees or agent's commissions or any similar charges in connection with this
Agreement or any transaction contemplated hereby.

 

2.17       Intellectual Property. For the purposes of this Agreement, the
following terms have the following definitions:

 

"Intellectual Property" shall mean any or all of the following and all worldwide
common law and statutory rights in, arising out of, or associated therewith: (i)
patents and applications therefore and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof
("Patents"); (ii) inventions (whether patentable or not), invention disclosures,
improvements, trade secrets, proprietary information, know how, technology,
technical data and customer lists, and all documentation relating to any of the
foregoing; (iii) copyrights, copyrights registrations and applications
therefore, and all other rights corresponding thereto throughout the world; (iv)
domain names, uniform resource locators ("URLs") and other names and locators
associated with the Internet ("Domain Names"); (v) industrial designs and any
registrations and applications therefore; (vi) trade names, logos, common law
trademarks and service marks, trademark and service mark registrations and
applications therefore (collectively, "Trademarks"); (vii) all databases and
data collections and all rights therein; (viii) all moral and economic rights of
authors and inventors, however denominated, and (ix) any similar or equivalent
rights to any of the foregoing (as applicable).

 

"Company Intellectual Property" shall mean any Intellectual Property that is
owned by, or exclusively licensed to, DCG or MMT, as applicable.

 

"Registered Intellectual Property" means all Intellectual Property that is the
subject of an application, certificate, filing, registration or other document
issued, filed with, or recorded by any private, state, government or other legal
authority.

 

"Company Registered Intellectual Property" means all of the Registered
Intellectual Property owned by, or filed in the name of, DCG or MMT, as
applicable.

 

"Company Products" means all current versions of products or service offerings
of DCG or MMT, as applicable.

 

(a)       No Company Intellectual Property or Company Product is subject to any
material proceeding or outstanding decree, order, judgment, contract, license,
agreement or stipulation restricting in any manner the use, transfer or
licensing thereof by DCG, or which may affect the validity, use or
enforceability of such Company Intellectual Property or Company Product, which
in any such case could reasonably be expected to have a Material Adverse Effect
on DCG.

 

 

 



 6 

 

 

(b)       DCG owns and has good and exclusive title to, each material item of
Company Intellectual Property owned by it free and clear of any Liens (excluding
non-exclusive licenses and related restrictions granted in the ordinary course);
and DCG is the exclusive owner of all material Trademarks used in connection
with the operation or conduct of the business of DCG, including the sale of any
products or the provision of any services by DCG.

 

(c)       The operation of the business of DCG as such business currently is
conducted, including (i) the design, development, manufacture, distribution,
reproduction, marketing or sale of the products or services of DCG (including
Products), and (ii) DCG's use of any product, device or process, to DCG's
Knowledge and except as could not reasonably be expected to have a Material
Adverse Effect, has not and does not and will not infringe or misappropriate the
Intellectual Property of any third party or constitute unfair competition or
trade practices under the laws of any jurisdiction.

 

2.18       Agreements, Contracts and Commitments.

 

(a)       Schedule 2.18 hereto sets forth a complete and accurate list of all
Material Contracts (as hereinafter defined), specifying the parties thereto. For
purposes of this Agreement:

 

"Contracts" shall mean all contracts, agreements, leases, mortgages, indentures,
note, bond, liens, license, permit, franchise, purchase orders, sales orders,
arbitration awards, judgments, decrees, orders, documents, instruments,
understandings and commitments, or other instrument or obligation (including
without limitation outstanding offers or proposals) of any kind, whether written
or oral, to which DCG is a party or by or to which any of the properties or
assets of DCG may be bound, subject or affected (including without limitation
notes or other instruments payable to DCG).

 

"Material Contracts" shall mean (x) each Contract (I) providing for payments
(past, present or future) to DCG in excess of $50,000 in the aggregate or (II)
under which or in respect of which DCG presently has any liability or obligation
of any nature whatsoever (absolute, contingent or otherwise) in excess of
$50,000, (y) each Contract which otherwise is or may be material to the
businesses, operations, assets, condition (financial or otherwise) or prospects
of DCG and (z) without limitation of subclause (x) or subclause (y), each of the
following Contracts:

 

(i)       any mortgage, indenture, note, installment obligation or other
instrument, agreement or arrangement for or relating to any borrowing of money
by or from DCG, any Subsidiary, or any officer, director or 5% or more
stockholder ("Insider") of DCG;

 

(ii)       any guaranty, direct or indirect, by DCG or any Insider of DCG of any
obligation for borrowings, or otherwise, excluding endorsements made for
collection in the ordinary course of business;

 

(iii)       any Contract made other than in the ordinary course of business or
(x) providing for the grant to any preferential rights to purchase or lease any
asset of DCG, or (y) providing for any right (exclusive or non-exclusive) to
sell or distribute, or otherwise relating to the sale or distribution of, any
product or service of DCG;

 

(iv)       any obligation to register any Shares or other securities of DCG with
the U.S. Securities and Exchange Commission ("SEC") or any state securities
commission or agency;

 

(v)       any obligation to make payments, contingent or otherwise, arising out
of the prior acquisition of the business, assets or stock of other Persons;

 

(vi)       any collective bargaining agreement with any labor union;

 

(vii)       any lease or similar arrangement for the use by DCG of Personal
Property; and

 

(viii)       any Contract to which any Insider of DCG is a party.

 

 

 



 7 

 

 

(b)       Each Contract was entered into at arms' length and in the ordinary
course, is in full force and effect and is valid and binding upon and
enforceable against each of the parties thereto. True, correct and complete
copies of all Material Contracts (or written summaries in the case of oral
Material Contracts) and of all outstanding offers or proposals of DCG have been
heretofore delivered to MMT.

 

(c)       Neither DCG nor any other party thereto is in breach of or in default
under, and no event has occurred which with notice or lapse of time or both
would become a breach of or default under, any Contract, and no party to any
Contract has given any notice of any claim of any such breach, default or event,
which, individually or in the aggregate, are reasonably likely to have a
Material Adverse Effect on DCG. Each Contract to which DCG is a party or by
which it is bound that has not expired by its terms is in full force and effect,
except where such failure to be in full force and effect is not reasonably
likely to have a Material Adverse Effect on DCG.

 

2.19       Interested Party Transactions. No employee, officer, director or
Shareholder of DCG or a Shareholder’s of his immediate family is indebted to
DCG, nor is DCG indebted (or committed to make loans or extend or guarantee
credit) to any of them, other than (i) for payment of salary for services
rendered, (ii) reimbursement for reasonable expenses incurred on behalf of DCG,
and (iii) for other employee benefits made generally available to all employees.
To each Members Knowledge, none of such individuals has any direct or indirect
ownership interest in any Person with whom DCG is affiliated or with whom DCG
has a contractual relationship, or any Person that competes with DCG, except
that each employee, Members, officer and director of DCG and Members of their
respective immediate families may own less than 5% of the outstanding stock in
publicly traded companies that may compete with DCG. To each Members Knowledge,
no manager or Members or any Members of their immediate families is, directly or
indirectly, interested in any material contract with DCG (other than such
contracts as relate to any such individual ownership of Shares or other
securities of DCG).

 

2.20       Representations and Warranties Complete. The representations and
warranties of the Members included in this Agreement and any list, statement,
document or information set forth in, or attached to, any Schedule provided
pursuant to this Agreement or delivered hereunder, are true and complete in all
material respects and do not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements contained therein not misleading, under the circumstance under
which they were made.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF MMT

 

Except as set forth on the disclosure schedules, MMT hereby represents and
warrants to DCG and the Members as follows:

 

3.1       Organization and Qualification; MMT is a corporation, duly
incorporated or organized, validly existing and in good standing under the laws
of Nevada, has requisite power and authority and governmental approvals to own,
lease and operate its properties and to carry on its business as currently
conducted. MMT is duly qualified or licensed to do business and is in good
standing in each jurisdiction in which the ownership or leasing of its property
or the conduct of its business requires such qualification or licensing, except
where the failure to be so qualified or licensed or in good standing would not,
individually or in the aggregate, have a Material Adverse Effect on MMT.

 

3.2       Authority to Execute and Perform Agreement. MMT has the requisite
power and all authority required to enter into, execute and deliver this
Agreement and the Transaction Documents to which it is a party, to perform its
obligations hereunder and thereunder and to consummate the Transaction. The
execution, delivery and performance of this Agreement and the consummation of
the Transaction have been duly authorized by all necessary corporate action.

 

3.3       Binding Effect. This Agreement has been validly executed and delivered
by MMT and, assuming the due execution and delivery hereof by DCG, constitutes a
valid and binding obligation of MMT, enforceable against MMT in accordance with
its terms, except to the extent such enforceability may be limited by (i)
bankruptcy, insolvency, reorganization, moratorium or other similar laws of
general applicability affecting or relating to enforcement of creditors’ rights
generally, and (ii) general equitable principles (regardless of whether such
enforceability is considered in equity or at law).

 

 

 



 8 

 

 

3.4       Capitalization of MMT.

 

(a)       As of the date hereof, the authorized capital stock of MMT consists of
(i) Ninety Million (90,000,000) shares of Common Stock, par value $0.001 per
share, of which 18,454,367 shares of Common Stock are issued and outstanding,
all of which are validly issued, fully paid and non-assessable, and all of which
have been issued and granted in compliance with all applicable securities laws
and (in all material respects) other applicable Legal Requirements; and (ii)
10,000,000 shares of Preferred Stock, par value $0.001 per share, none of which
has been issued or is outstanding. MMT has no other authorized, issued or
outstanding class of capital stock.

 

(b)       Obligations. There are no obligations, contingent or otherwise, of MMT
to repurchase, redeem or acquire shares of MMT.

 

(c)       Options, Warrants, etc. As of the date hereof MMT has issued an
aggregate of $695,000.00 in convertible notes, convertible into shares of MMT’s
common stock at a conversion price of $1.75 per share or a 90% of VWAP
formulation. MMT also has options exercisable to purchase an aggregate of
2,000,000 shares of MMT Common Stock with an exercise price of $1.45 per share,
expiring on or about December 31, 2019, held by three individuals each having
employment requirements for exercise of these options. There are no other
existing options, rights, subscriptions, warrants, unsatisfied preemptive
rights, calls or commitments relating to (i) the authorized and unissued capital
stock of MMT, or (ii) any securities or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire
from MMT any shares of capital stock of MMT and no such convertible or
exchangeable securities or obligations are outstanding.

 

(d)       Registration. The outstanding shares of the capital stock of MMT have
been issued in full compliance with the registration and prospectus delivery
requirements of the Securities Act or in compliance with applicable exemptions
therefrom, and the registration and qualification requirements of all applicable
securities laws of states of the United States.

 

(e)       MMT Shares. The MMT Shares, when issued as provided in this Agreement,
will be duly authorized and validly issued, fully paid and non-assessable, and
will be free of any Liens or encumbrances and of restrictions on transfer, other
than restrictions on transfer under applicable state and federal securities laws
or the Transaction documents.

 

3.5       Board Approval. The Board of Directors of MMT, by resolutions duly
adopted at a meeting duly called and held at which a quorum was present or by
the written consent in lieu of such a meeting, has approved this Agreement and
the Transaction in accordance with the requirements of the State of Nevada.

 

3.6       No Material Adverse Change. There has been no change in the business,
properties, assets, operations or condition (financial or otherwise) which has
resulted or reasonably could be expected to result in or which MMT has reason to
believe could reasonably be expected to result in a Material Adverse Effect on
it, and MMT has no Knowledge of any such change that is threatened, nor has
there been any damage, destruction or loss affecting the assets, properties,
business, operations or condition (financial or otherwise), whether or not
covered by insurance which has resulted or reasonably could be expected to
result in or which MMT has reason to believe could reasonably be expected to
result in a Material Adverse Effect on MMT.

 

3.7       Books and Records. The books and records, financial and otherwise, of
MMT are in all material respects complete and correct and have been maintained
in accordance with sound business and bookkeeping practices so as to accurately
and fairly reflect, in reasonable detail, the transactions and dispositions of
the assets and liabilities of MMT.

 

3.8       Litigation. There are no Legal Proceedings pending or, to the
Knowledge of MMT, threatened against or involving MMT, or any of its respective
property or assets. There are no outstanding orders, judgments, injunctions,
awards or decrees of any court, governmental or regulatory body or arbitration
tribunal against or involving MMT.

 

 

 



 9 

 

 

3.9       No Undisclosed Liabilities. MMT has no liabilities (absolute, accrued,
contingent or otherwise) of a nature required to be disclosed on a balance sheet
or in the related notes to the financial statements which are, individually or
in the aggregate, material to the business, results of operations or financial
condition of DCG.

 

3.10       Title to Properties; Absence of Liens. MMT has good and marketable
title to all of its respective assets and properties, whether real, personal or
fixed, free and clear of all Liens, except for Liens for Taxes not yet due and
payable or which MMT is contesting in good faith and for which adequate reserves
have been established.

 

3.11 Compliance with Laws. MMT is not in violation of, default under, or
conflict with, any applicable Order or any Applicable Law, except for any such
violations that would not, individually or in the aggregate, have a Material
Adverse Effect on MMT.

 

3.12       Intellectual Property. On the Effective Date MMT will not own,
license or otherwise have any rights in or to any Intellectual Property.

 

3.13       Non-Contravention. The execution and delivery of this Agreement and
the Transaction documents by MMT, the performance by MMT of its obligations
hereunder and thereunder, and the consummation of the Transaction contemplated
hereby and thereby by such entities (A) do not and will not conflict with, or
result in a breach or violation of (i) any provision of the charter or bylaws of
any of MMT, (ii) any applicable laws, (iii) any material agreement, contract,
lease, license or instrument to which MMT is a party or by which MMT or any of
each of its properties or assets are bound and (B) will not result in the
creation or imposition of any Lien upon any of the property or assets of MMT
pursuant to any provision of any contract or Lien.

 

3.14       Consents and Approvals. Except for (i) those consents, approvals,
authorizations, filings or notices set forth on Schedule 3.15, (ii) applicable
requirements of the Securities Act or the Exchange Act, (iii) notices and
filings in connection with the Transaction, no consent, approval or
authorization of, filing with, or notice to, any Governmental Body is required
by MMT in connection with the execution, delivery and performance by MMT of this
Agreement, each and every agreement contemplated hereby, and the consummation by
MMT of the Transaction.

 

3.15        Material Contracts. MMT is not in default under any Material
Contract, nor to the Knowledge of MMT, does any condition exist that, with
notice or lapse of time or both, would constitute a default thereunder. To the
Knowledge of MMT, no other party to any such Material Contract of MMT is in
default thereunder, nor does any condition exist that with notice or lapse of
time or both would constitute a default thereunder. No approval or consent of
any person is needed in order that the Material Contracts of MMT shall continue
in full force and effect following the consummation of the transactions
contemplated by this Agreement.

 

3.16       Taxes.

 

(a)       Filing of Tax Returns. MMT has timely filed, or have had timely filed
on their behalf, with the appropriate Taxing authorities all Tax Returns in
respect of Taxes required to be filed by them. The Tax Returns filed (including
any amendments thereof) are complete and accurate in all material respects. MMT
has not requested any extension of time within which to file any Tax Return in
respect of any Taxes, which Tax Return has not since been filed in a timely
manner. To the Knowledge of MMT, no claim has ever been made by any Taxing
authority in a jurisdiction where MMT does not file Tax Returns, or has Tax
Returns filed on their behalf, that they are or may be subject to taxation by
that jurisdiction, or liable for Taxes owing to that jurisdiction.

 

(b)       Payment of Taxes. All Taxes owed by MMT (whether or not shown as due
on any Tax Returns) have been paid in full or adequate reserves on their
respective books and/or records have been established. MMT has withheld and paid
all Taxes required to have been withheld and paid in connection with amounts
paid or owing to any employee, independent contractor, creditor, stockholder, or
other third party. MMT has made all required estimated Tax payments sufficient
to avoid any underpayment penalties. The unpaid Taxes of MMT (A) do not, as of
the Closing Date, exceed the reserve for Tax liability (rather than any reserve
for deferred Taxes established to reflect the timing differences between book
and Tax income) set forth on the face of MMT’s most recent balance sheets
(rather than any notes thereto) and (B) do not exceed that reserve as adjusted
for the passage of time through the Closing Date in accordance with the past
custom and practice of MMT in filing, or having filed on their behalf, their Tax
Returns. The charges, accruals and reserves on the books of MMT in respect of
any liability for Taxes (x) based on or measured by net income for any years not
finally determined, (y) with respect to which the applicable statute of
limitations has not expired or (z) that has been previously deferred, are
adequate to satisfy any assessment for such Taxes for any such years.

 

 

 



 10 

 

 

(c)       Audits, Investigations or Claims. There is no dispute or claim which
has not been resolved concerning any Tax liability of MMT either (A) claimed or
raised by any Taxing authority in writing or (B) as to which any of the
directors and officers (and employees responsible for Tax matters) of MMT has
Knowledge. There is no currently pending audit of any Tax Return of MMT by any
Taxing authority, and MMT has not ever been notified in writing that any Taxing
authority intends to audit any Tax Return of MMT. MMT has not executed any
outstanding waivers or consents regarding the application of the statute of
limitations with respect to any Taxes or Tax Returns.

 

(d)       Lien. There are no encumbrances for Taxes (other than for current
Taxes not yet due and payable) on any assets of MMT.

 

(e)       Tax Elections. MMT (i) has not agreed, or are required, to make any
adjustment under Section 481(a) of the Code by reason of a change in accounting
method or otherwise; (ii) have not made an election pursuant to Code Sections
338 or 336(e) or the regulations thereunder or any comparable provisions of any
foreign or state or local income tax law; (iii) is not subject to any
constructive elections under Code Section 338 or the regulations thereunder;
(iv) has not made any payments, are obligated to make any payments, or are a
party to any agreement that under certain circumstances could obligate it to
make any payments that will not be deductible under §280G and §162(m) of the
Code; and (v) has not made any of the foregoing elections or are required to
apply any of the foregoing rules under any comparable state or local income Tax
provision.

 

(f)       Prior Affiliated Groups. MMT (A) has never been a member of an
affiliated group of corporations within the meaning of Section 1504 of the Code
and (B) does not have any liability for the Taxes of any person under Treas.
Reg. §1502-6 (or any similar provision of state, local or foreign law), as a
transferee or successor, by contract or otherwise.

 

(g)       Tax Sharing Agreements. MMT is not a party to any Tax allocation,
indemnity or sharing or similar agreement.

 

(h)       Section 355. MMT has not distributed the stock of a “controlled
corporation” (within the meaning of that term as used in Section 355(a) of the
Code) in a transaction subject to Section 355 of the Code within the past two
years.

 

(i)       Partnerships. MMT does not own an interest in a partnership for Tax
purposes.

 

3.18       Environmental Matters. (i) MMT is in compliance in all material
respects with applicable Environmental Laws; (ii) MMT has all Permits required
pursuant to Environmental Laws and are in compliance in all material respects
with the terms thereof; (iii) there are no past or present events, activities,
practices, incidents, actions or plans in connection with the operations of MMT
which have given rise to or are reasonably likely to give rise to any liability
on the part of MMT under any Environmental Law; (iv) MMT has not generated,
used, transported, treated, stored, released or disposed of, or has suffered or
permitted anyone else to generate, use, transport, treat, store, release or
dispose of any Hazardous Substance in violation of any Environmental Laws; and
(v) there has not been any generation, use, transportation, treatment, storage,
release or disposal of any Hazardous Substance in connection with the conduct of
the business of MMT or the use of any property or facility by MMT, or to the
Knowledge of MMT, any nearby or adjacent properties, in each case, which has
created or might reasonably be expected to create any material liability under
any Environmental Law or which would require reporting to or notification of any
Governmental Body.

 

3.19       Real Property. MMT has not owned any real property or any interest in
any real property.

 

3.20       Broker’s Fees. No broker, finder, agent or similar intermediary has
acted on behalf of MMT in connection with this Agreement or the Transaction, and
there are no brokerage commissions, finders’ fees or similar fees or commissions
payable in connection therewith based on any agreement, arrangement or
understanding with MMT.

 

3.21       Labor Matters. MMT is not now, and has not been in the last five
years, bound by or party to any collective bargaining agreement and, to the
Knowledge of MMT, no application for certification of a collective bargaining
agent is pending. MMT is in compliance with all Applicable Laws applicable to
MMT affecting employment practices and terms and conditions of employment.

 

3.22       Full Disclosure. This Agreement (including the information contained
in the disclosure schedules) and the Reports, do not (i) with respect to MMT,
contain any representation, warranty or information that is false or misleading
with respect to any material fact, or (ii) with respect to MMT, omit to state
any material fact necessary in order to make the representations, warranties and
information contained herein (including the information contained in the
disclosure schedules) and the Reports, in the context in which made or provided,
not false or misleading.

 

 

 



 11 

 

 

ARTICLE IV

 

CONDUCT PRIOR TO THE EFFECTIVE TIME

 

4.1       Conduct of Business by DCG and MMT. During the period from the date of
this Agreement and continuing until the earlier of the termination of this
Agreement pursuant to its terms or the Effective Time (as herein defined), the
Members, on behalf of DCG, and MMT shall, except to the extent that the other
party shall otherwise consent in writing, carry on its business in the usual,
regular and ordinary course consistent with past practices, in substantially the
same manner as heretofore conducted and in compliance with all applicable laws
and regulations (except where noncompliance would not have a Material Adverse
Effect), pay its debts and taxes when due subject to good faith disputes over
such debts or taxes, pay or perform other material obligations when due, and use
its commercially reasonable efforts consistent with past practices and policies
to (i) preserve substantially intact its present business organization, (ii)
keep available the services of its present managers, officers and employees, and
(iii) preserve its relationships with customers, suppliers, distributors,
licensors, licensees, and others with which it has significant business
dealings. In addition, except as permitted or required by the terms of this
Agreement, without the prior written consent of the other party, during the
period from the date of this Agreement and continuing until the earlier of the
termination of this Agreement pursuant to its terms or the Closing, DCG and MMT
shall not do any of the following:

 

(a)       Waive any stock repurchase rights, accelerate, amend or change the
period of exercisability of options or restricted stock, or reprice options
granted under any employee, consultant, director or other stock plans or
authorize cash payments in exchange for any options granted under any of such
plans;

 

(b)       Grant any severance or termination pay to any officer or employee
except pursuant to applicable law, written agreements outstanding, or policies
existing on the date hereof and as previously or concurrently disclosed in
writing or made available to the other party, or adopt any new severance plan,
or amend or modify or alter in any manner any severance plan, agreement or
arrangement existing on the date hereof;

 

(c)       Transfer or license to any person or otherwise extend, amend or modify
any material rights to any Intellectual Property of DCG or MMT, or enter into
grants to transfer or license to any person future patent rights, other than in
the ordinary course of business consistent with past practices provided that in
no event shall DCG or MMT license on an exclusive basis or sell any Intellectual
Property of DCG or MMT, as applicable;

 

(d)       Declare, set aside or pay any dividends on or make any other
distributions (whether in cash, stock, equity securities or property) in respect
of any capital stock or split, combine or reclassify any capital stock or issue
or authorize the issuance of any other securities in respect of, in lieu of or
in substitution for any capital stock;

 

(e)       Purchase, redeem or otherwise acquire, directly or indirectly, any
shares of capital stock or Members interest of DCG and MMT, as applicable;

 

(f)       Issue, deliver, sell, authorize, pledge or otherwise encumber, or
agree to any of the foregoing with respect to, any shares of capital stock, or
any securities convertible into or exchangeable for shares of capital stock, or
subscriptions, rights, warrants or options to acquire any shares of capital
stock or any securities convertible into or exchangeable for shares of capital
stock or Shares, or enter into other agreements or commitments of any character
obligating it to issue any such shares of capital stock, shares or convertible
or exchangeable securities;

 

(g)       Except as provided herein or as disclosed to the other party, amend
its Charter Documents;

 

(h)       Acquire or agree to acquire by merging or consolidating with, or by
purchasing any equity interest in or a portion of the assets of, or by any other
manner, any business or any corporation, partnership, association or other
business organization or division thereof, or otherwise acquire or agree to
acquire any assets which are material, individually or in the aggregate, to the
business of MMT or DCG, as applicable, or enter into any joint ventures,
strategic partnerships or alliances or other arrangements that provide for
exclusivity of territory or otherwise restrict such party's ability to compete
or to offer or sell any products or services;

 

(i)       Sell, lease, license, encumber or otherwise dispose of any properties
or assets, except sales of inventory in the ordinary course of business
consistent with past practice and, except for the sale, lease or disposition
(other than through licensing) of property or assets which are not material,
individually or in the aggregate, to the business of such party;

 

 

 



 12 

 

 

(j)       Incur any indebtedness for borrowed money in excess of $1,000 in the
aggregate, except for indebtedness incurred in connection with the purchase of
endoscopy equipment, or guarantee any such indebtedness of another person, issue
or sell any debt securities or options, warrants, calls or other rights to
acquire any debt securities of MMT or DCG, as applicable, enter into any "keep
well" or other agreement to maintain any financial statement condition or enter
into any arrangement having the economic effect of any of the foregoing;

 

(k)       Adopt or amend any employee benefit plan, policy or arrangement, any
employee stock purchase or employee stock option plan, or enter into any
employment contract or collective bargaining agreement (other than offer letters
and letter agreements entered into in the ordinary course of business consistent
with past practice with employees who are terminable "at will"), pay any special
bonus or special remuneration to any manager, director or employee, or increase
the salaries or wage rates or fringe benefits (including rights to severance or
indemnification) of its managers, directors, officers, employees or consultants,
except in the ordinary course of business consistent with past practices;

 

(l)       (i) pay, discharge, settle or satisfy any claims, liabilities or
obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise), or litigation (whether or not commenced prior to the date of this
Agreement) other than the payment, discharge, settlement or satisfaction, in the
ordinary course of business consistent with past practices or in accordance with
their terms, or liabilities recognized or disclosed in the most recent financial
statements (or the notes thereto) of DCG or of MMT, as applicable, or incurred
since the date of such financial statements, or (ii) waive the benefits of,
agree to modify in any manner, terminate, release any person from or knowingly
fail to enforce any confidentiality or similar agreement to which DCG is a party
or of which DCG is a beneficiary or to which MMT is a party or of which MMT is a
beneficiary, as applicable;

 

(m)       Except in the ordinary course of business consistent with past
practices, modify, amend or terminate any Contract of DCG or MMT, as applicable,
or other material contract or material agreement to which DCG or MMT is a party
or waive, delay the exercise of, release or assign any material rights or claims
thereunder;

 

(n)       Except as appropriate to fairly represent DCG’s financial condition or
results of operations, revalue any of its assets or adjust its revenue or
expenses;;

 

(o)       Incur or enter into any agreement, contract or commitment requiring
such party to pay in excess of $10,000 in any 12 month period;

 

(p)       Settle any litigation for a total sum of greater than $10,000;

 

(q)       Make or rescind any Tax elections that, individually or in the
aggregate, could be reasonably likely to adversely affect in any material
respect the Tax liability or Tax attributes of such party, settle or compromise
any material income tax liability or, except as required by applicable law,
materially change any method of accounting for Tax purposes or prepare or file
any Return in a manner inconsistent with past practice;

 

(r)       Form, establish or acquire any Subsidiary;

 

(s)       Permit any Person to exercise any of its discretionary rights under
any Plan to provide for the automatic acceleration of any outstanding options,
the termination of any outstanding repurchase rights or the termination of any
cancellation rights issued pursuant to such plans; or

 

(t)       Agree in writing or otherwise agree, commit or resolve to take any of
the actions described in Section 4.1 (a) through (s) above.

 

 

 



 13 

 

 

ARTICLE V

 

ADDITIONAL AGREEMENTS

 

5.1.       Compliance with Laws. The Members, DCG and MMT shall cooperate with
each other and use their respective reasonable best efforts to take or cause to
be taken all actions, and do or cause to be done all things, necessary, proper
or advisable on their part under this Agreement and applicable laws to
consummate the Transaction and the other transactions contemplated hereby as
soon as practicable, including preparing and filing as soon as practicable of
all documentation to effect all necessary notices, reports and other filings and
to obtain as soon as practicable all consents, registrations, approvals, permits
and authorizations necessary or advisable to be obtained from any third party
and/or any Governmental Entity in order to consummate the Transaction or any of
the other transactions contemplated hereby. Subject to applicable laws relating
to the exchange of information and the preservation of any applicable
attorney-client privilege, work-product doctrine, self-audit privilege or other
similar privilege, each of the Members and MMT shall have the right to review
and comment on in advance, and to the extent practicable each will consult the
other on, all the information relating to such party, and any Subsidiaries, that
appear in any filing made with, or written materials submitted to, any third
party and/or any Governmental Entity in connection with the Transaction and the
other transactions contemplated hereby. In exercising the foregoing right, each
of the parties hereto shall act reasonably and as promptly as practicable.

 

5.2       Required Information. The Members, on behalf of DCG, and MMT each
shall, upon request by the other, furnish the other with all information
concerning themselves, their respective Subsidiaries, managers, directors,
officers and Members and such other matters as may be reasonably necessary or
advisable in connection with the Transaction, or any other statement, filing,
notice or application made by or on behalf of DCG and MMT to any third party
and/or any Governmental Entity in connection with the Transaction and the other
transactions contemplated hereby. Each party warrants and represents to the
other party that all such information shall be true and correct in all material
respects and will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.

 

5.3       Reasonable Efforts; Notification.

 

(a)        Upon the terms and subject to the conditions set forth in this
Agreement, each of the parties agrees to use its commercially reasonable efforts
to take, or cause to be taken, all actions, and to do, or cause to be done, and
to assist and cooperate with the other parties in doing, all things necessary,
proper or advisable to consummate and make effective, in the most expeditious
manner practicable, the Transaction and the other transactions contemplated by
this Agreement, including using commercially reasonable efforts to accomplish
the following: (i) the taking of all reasonable acts necessary to cause the
conditions precedent set forth in Article VI to be satisfied, (ii) the obtaining
of all necessary actions or non-actions, waivers, consents, approvals, orders
and authorizations from Governmental Entities and the making of all necessary
registrations, declarations and filings (including registrations, declarations
and filings with Governmental Entities, if any) and the taking of all reasonable
steps as may be necessary to avoid any suit, claim, action, investigation or
proceeding by any Governmental Entity, (iii) the obtaining of all consents,
approvals or waivers from third parties required as a result of the transactions
contemplated in this Agreement, (iv) the defending of any suits, claims,
actions, investigations or proceedings, whether judicial or administrative,
challenging this Agreement or the consummation of the transactions contemplated
hereby, including seeking to have any stay or temporary restraining order
entered by any court or other Governmental Entity vacated or reversed, and (v)
the execution or delivery of any additional instruments reasonably necessary to
consummate the transactions contemplated by, and to fully carry out the purposes
of, this Agreement. In connection with and without limiting the foregoing, if
any takeover statute or similar statute or regulation is or becomes applicable
to the Transaction, this Agreement or any of the transactions contemplated by
this Agreement, the parties hereto shall use commercially reasonable efforts to
enable the Transaction and the other transactions contemplated by this Agreement
to be consummated as promptly as practicable on the terms contemplated by this
Agreement. Notwithstanding anything herein to the contrary, nothing in this
Agreement shall be deemed to require either of the parties hereto to agree to
any divestiture by itself or any of its affiliates of shares of capital stock,
Members interest or of any business, assets or property, or the imposition of
any material limitation on the ability of any of them to conduct their business
or to own or exercise control of such assets, properties and stock.

 

(b)       The Members agree to monitor and amend the Disclosure Schedule through
Closing as information becomes available which warrants inclusion in the
Disclosure Schedule.

 

 

 



 14 

 

 

(c)       MMT shall give prompt notice to the Members upon becoming aware that
any representation or warranty made by it contained in this Agreement has become
untrue or inaccurate, or of any failure of MMT to comply with or satisfy in any
material respect any covenant, condition or agreement to be complied with or
satisfied by it under this Agreement, in each case, such that the conditions set
forth in Article VI would not be satisfied; provided, however, that no such
notification shall affect the representations, warranties, covenants or
agreements of the parties or the conditions to the obligations of the parties
under this Agreement.

 

5.4       Business Records. At Closing, DCG shall cause to be delivered to MMT
all records and documents relating to DCG including, without limitation, books,
records, government filings, Returns, Charter Documents, Corporate Records,
Stock Records, consent decrees, orders, and correspondence, director and
stockholder minutes and resolutions, stock ownership records, financial
information and records, electronic files containing any financial information
and records, and other documents used in or associated with DCG ("Business
Records").

 

ARTICLE VI

 

CONDITIONS TO THE TRANSACTION

 

6.1       Conditions to Obligations of Each Party to Effect the Transaction. The
respective obligations of each party to this Agreement to effect the Transaction
shall be subject to the satisfaction at or prior to the Closing Date of the
following conditions:

 

(a)       No Order. No Governmental Entity shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, injunction or other order (whether temporary, preliminary or permanent)
which is in effect and which has the effect of making the Transaction illegal or
otherwise prohibiting consummation of the Transaction, substantially on the
terms contemplated by this Agreement. All waiting periods, if any, in any
jurisdiction in which DCG or MMT has material operations relating to the
transactions contemplated hereby will have expired or terminated early.

 

(b)       Failure to Deliver Audit. DCG shall fail to deliver the independent
audit of its financial statements discussed above in Section 2.10.

 

6.2       Additional Conditions to Obligations of Members. The obligations of
the Members to consummate and effect the Transaction shall be subject to the
satisfaction at or prior to the Closing Date of each of the following
conditions, any of which may be waived, in writing, exclusively by the Members:

 

(a)       Representations and Warranties. Each representation and warranty of
MMT contained in this Agreement (i) shall have been true and correct as of the
date of this Agreement and (ii) shall be true and correct on and as of the
Closing Date with the same force and effect as if made on the Closing Date.

 

(b)       Agreements and Covenants. MMT shall have performed or complied in all
material respects with all agreements and covenants required by this Agreement
to be performed or complied with by them on or prior to the Closing Date, except
to the extent that any failure to perform or comply (other than a willful
failure to perform or comply or failure to perform or comply with an agreement
or covenant reasonably within the control of MMT) does not, or will not,
constitute a Material Adverse Effect with respect to MMT taken as a whole.

 

(c)       Consents. MMT shall have obtained all consents, waivers and approvals
required in connection with the consummation of the transactions contemplated
hereby, other than consents, waivers and approvals the absence of which, either
alone or in the aggregate, could not reasonably be expected to have a Material
Adverse Effect on MMT taken as a whole.

 

(d)       Material Adverse Effect. No Material Adverse Effect with respect to
MMT shall have occurred since the date of this Agreement.

 

(e)       Other Deliveries. At Closing, MMT shall have delivered to the Members:
(i) certificates representing the MMT Shares of Common Stock to Members in
accordance with Section 1.4, (ii) the Employment Agreement in the form attached
as Exhibit “A”, and (iii) such other documents or certificates as shall
reasonably be required by the Members and their counsel in order to consummate
the transactions contemplated hereunder.

 

 

 



 15 

 

 

6.3       Additional Conditions to the Obligations of MMT. The obligations of
MMT to consummate and effect the Transaction shall be subject to the
satisfaction at or prior to the Closing Date of each of the following
conditions, any of which may be waived, in writing, exclusively by MMT:

 

(a)       Representations and Warranties. Each representation and warranty of
the Members contained in this Agreement (i) shall have been true and correct as
of the date of this Agreement and (ii) shall be true and correct on and as of
the Effective Date with the same force and effect as if made on and as of the
Closing.

 

(b)       Agreements and Covenants. The Members shall have performed or complied
in all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by them at or prior to the Closing
Date except to the extent that any failure to perform or comply (other than a
willful failure to perform or comply or failure to perform or comply with an
agreement or covenant reasonably within the control of Members) does not, or
will not, constitute a Material Adverse Effect on DCG.

 

(c)       Consents. DCG shall have obtained all consents, waivers and approvals
required in connection with the consummation of the transactions contemplated
hereby, other than consents, waivers and approvals the absence of which, either
alone or in the aggregate, could not reasonably be expected to have a Material
Adverse Effect on DCG.

 

(d)       Material Adverse Effect. No Material Adverse Effect with respect to
DCG shall have occurred since the date of this Agreement.

 

(e)       Other Deliveries. At Closing, the Members shall have delivered to MMT:
(i) certificates representing the Membership Interests owned by the Members,
together with stock powers or other assignments or documents to effectuate
transfer of the DCG Member Interests in accordance with Section 1.3; (ii)
evidence of properly conducted meetings or legally authorized consents of DCG’s
Members and Managers authorizing the matters referenced herein, including the
approval of the share exchange herein; and (iii) such other documents or
certificates as shall reasonably be required by MMT and its counsel in order to
consummate the transactions contemplated hereunder.

 

6.4       Additional Conditions to the Obligations of DCG and Members. The
obligations of DCG and Members to consummate and effect the Transaction shall be
subject to the satisfaction at or prior to the Effective Date of each of the
following conditions, any of which may be waived, in writing, exclusively by DCG
and Members:

 

(a)       Representations and Warranties. Each representation and warranty of
MMT contained in this Agreement (i) shall have been true and correct as of the
date of this Agreement and (ii) shall be true and correct on and as of the
Effective Date with the same force and effect as if made on and as of the
Closing.

 

(b)       Agreements and Covenants. MMT shall have performed or complied in all
material respects with all agreements and covenants required by this Agreement
to be performed or complied with by them at or prior to the Effective Date
except to the extent that any failure to perform or comply (other than a willful
failure to perform or comply or failure to perform or comply with an agreement
or covenant reasonably within the control of MMT) does not, or will not,
constitute a Material Adverse Effect on MMT.

 

(c)       Consents. MMT shall have obtained all consents, waivers and approvals
required in connection with the consummation of the transactions contemplated
hereby, other than consents, waivers and approvals the absence of which, either
alone or in the aggregate, could not reasonably be expected to have a Material
Adverse Effect on MMT.

 

(d)       Material Adverse Effect. No Material Adverse Effect with respect to
MMT shall have occurred since the date of this Agreement.

 

(e)       Other Deliveries. At Closing, MMT shall have delivered to DCG and the
Members: (i) the stock certificates for the MMT Shares (ii) such other documents
or certificates as shall reasonably be required by DCG and its counsel in order
to consummate the transactions contemplated hereunder.

 

 

 



 16 

 

 

6.5       Members’ Indemnification Obligation with Respect to Representations.
The Members hereby indemnify and hold harmless, and agree to indemnify and hold
harmless (from and after the Closing) MMT and its respective directors,
officers, Members, employees and agents (collectively, the "MMT Indemnified
Parties") against (i) any and all liabilities, obligations, losses, damages,
claims, actions, Liens and deficiencies which exist, or which may be imposed on,
incurred by or asserted against any one or more of the MMT Indemnified Parties
based upon, resulting from or arising out of, or as to which there was, any
breach or inaccuracy of any representation or warranty contained in Article II
of this Agreement by the Members which is not set forth on the Disclosure
Schedule, or any statement, agreement or covenant made by the Members in or
pursuant to this Agreement, any Exhibit or Schedule hereto or thereto, or any
certificate or document delivered by such Members at the Closing, and (ii) any
cost or expense (including reasonable attorneys' fees and court costs) incurred
by the MMT Indemnified Parties or any of them in connection with the foregoing
(including, without limitation, any cost or expense incurred by the MMT
Indemnified Parties in enforcing their rights pursuant to this Section 6.5)
(collectively, the "Damages" for purposes of this Section 6.5).

 

An MMT Indemnified Party may apply all demands or claims for indemnification
under this Article against any payment to be made by or on behalf of such MMT
Indemnified Party or any of its Affiliates to or for the account of the Members
by means of set-off, reduction or otherwise. No MMT Indemnified Party shall be
required to make any claim or demand against any other Person prior to the
making of any claim or demand for indemnification or at any other time. The
rights of the MMT Indemnified Parties under this Section 6.5 are in addition to
such other rights and remedies which they may have under this Agreement or
otherwise. The amount of any and all Damages suffered by MMT Indemnified Parties
under this Section 6.5 shall be recovered, and all claims of MMT Indemnified
Parties pursuant to this Section 6.5 shall be brought by MMT on behalf of such
MMT Indemnified Parties.

 

Notwithstanding any other provision of this Agreement, no demand or claim for
indemnification under this Section 6.5 may be made (i) after the date six (6)
months following the Closing Date, or (ii) if such claim or demand is covered by
existing MMT or DCG business insurance policy(ies).

 

For purposes of this Agreement, (1) the term "Misrepresentation Claim" means a
claim or demand for indemnification based upon, resulting from or arising out of
any material breach or inaccuracy of a warranty or representation and such
material breach or inaccuracy was the direct and primary cause of the Damages
for which indemnification is sought; and (2) the term "Knowledge" means in
respect of any Misrepresentation Claim, as of the Closing Date or at any time
prior thereto, (a) actual knowledge by one of the Members of the material breach
or inaccuracy upon which such Misrepresentation Claim is based or (b) actual
knowledge of facts which would cause a reasonable person, having knowledge and a
full understanding of the terms of this Agreement, to be aware of or recognize
the material breach or inaccuracy upon which the Misrepresentation Claim is
based.

 

6.6       Indemnification Obligation with Respect to MMT Representations. MMT
hereby indemnifies and hold harmless, and agree to indemnify and hold harmless,
the Members, and their respective heirs, representatives and agents
(collectively, the “Members Indemnified Parties”) from and after the Closing,
against (i) any and all liabilities, obligations (including Guaranty
Obligations, as defined below), losses, damages, claims, actions, Liens and
deficiencies which exist, or which may be imposed on, incurred by or asserted
against any one or more of the Members Indemnified Parties, based upon,
resulting from or arising out of, or as to which there was, any breach or
inaccuracy of any representation or warranty by MMT contained in this Agreement,
or any agreement or covenant made by MMT in or pursuant to this Agreement, or in
any Exhibit or Schedule hereto or thereto, or any certificate or document
delivered by MMT at the Closing hereof, whether caused by the actions or
inactions MMT following Closing), and (ii) any cost or expense (including
reasonable attorneys' fees and court costs) incurred by the Members Indemnified
Parties in connection with the foregoing (including, without limitation, any
cost or expense incurred by the Members Indemnified Parties in enforcing his
rights pursuant to this Section 6.6) (collectively, the "Damages").

 

MMT’s indemnification obligation set forth in this Section 6.6 extends to any
personal guaranty of any DCG obligation by either of the Members (“Guaranty
Obligations”). As such, MMT shall (i) pay off the Wells Fargo LOC at Closing,
and (ii) make reasonable efforts to remove the Members as personal guarantor(s)
of any DCG obligations. Furthermore, in the event that any assets of either
Shareholder are posted as security for any DCG obligation, MMT shall also make
reasonable efforts to pay off such obligation or shall post its own assets to
replace those posted by Members.

 

The Members Indemnified Parties shall not be required to make any claim or
demand against any other Person prior to the making of any claim or demand for
indemnification or at any other time. The rights of the Members Indemnified
Parties under this Section 6.6 are in addition to such other rights and remedies
which they may have under this Agreement or otherwise.

 

Notwithstanding any other provision of this Agreement, except for any
Misrepresentation Claim with respect to which MMT had Knowledge, no demand or
claim for indemnification under this Section 6.6 may be made after six (6)
months following the Closing Date. No demand or claim for indemnification under
this Section 6.6 for any Misrepresentation Claim may be made after the first
anniversary of the Closing Date if MMT had Knowledge with respect to such
Misrepresentation Claim.

 

 

 



 17 

 

 

6.7       Procedure for Indemnification Claims.

 

(a)       The MMT Indemnified Parties and the Members Indemnified Parties are
referred to collectively herein as "Indemnified Parties", and the Persons from
whom indemnification is sought pursuant to this Article VI are referred to
herein as "Indemnifying Parties."

 

(b)       If at any time an Indemnified Party determines to assert a right to
indemnification hereunder, the Indemnified Party shall give to the Indemnifying
Party written notice describing the matter for which indemnification is sought
in reasonable detail. In the event that a demand or claim for indemnification is
made hereunder with respect to a matter the amount or extent of which is not yet
known or certain, the notice of demand for indemnification shall so state, and,
where practicable, shall include an estimate of the amount of the matter. The
failure of an Indemnified Party to give notice of any matter to the Indemnifying
Party shall not relieve the Indemnifying Party of any liability that the
Indemnifying Party may have to any Indemnified Party.

 

(c)       Within 15 days after receipt of the notice referred to in clause (b)
above, the Indemnifying Party from whom indemnification is sought shall (i) if
true, acknowledge in writing his responsibility for all or part of such matter,
and shall pay or otherwise satisfy the portion of such matter as to which
responsibility is acknowledged or take such other action as is reasonably
satisfactory to the Indemnified Party to resolve any such matter that involves
anyone not a party hereto, or (ii) give written notice to the Indemnified Party
of his intention to dispute or contest all or part of such responsibility. Upon
delivery of such notice of intention to contest, the parties shall negotiate in
good faith to resolve as promptly as possible any dispute as to responsibility
for, or the amount of, any such matter. Failure to respond to a notice claiming
indemnification shall be deemed a denial of responsibility therefore.

 

(d)       In the event that the Indemnified Party is required to expend any
amount in enforcing his, her or its rights of indemnification hereunder, the
Indemnifying Parties will, jointly and severally, promptly upon request, pay
such amounts to the Indemnified Party if indemnification is required to be made
hereunder.

 

(e)       Each Indemnifying Party shall have the right to employ separate
counsel in any action or claim which is brought against any Indemnified Party in
respect of which indemnity may be sought from it, and to participate in the
defense of such action or claim, if such Indemnifying Party confirms in writing
its responsibility for such action or claim; provided, however, that (i) the
Indemnified Party or Parties shall retain control of such action or claim and
(ii) the fees and expenses of such separate counsel shall be at the expense of
the Indemnifying Party.

 

ARTICLE VII

 

TERMINATION, AMENDMENT AND WAIVER

 

7.1       Termination. This Agreement may be terminated at any time prior to the
Closing:

 

(a)       by mutual written agreement of MMT and the Members;

 

(b)       by either MMT or the Members if the Transaction shall not have been
consummated by August 31, 2017 (“Closing Deadline”) for any reason;

 

(c)       by either MMT or the Members if a Governmental Entity shall have
issued an order, decree or ruling or taken any other action, in any case having
the effect of permanently restraining, enjoining or otherwise prohibiting the
Transaction, which order, decree, ruling or other action is final and
non-appealable;

 

(d)       by the Members, upon a material breach of any representation,
warranty, covenant or agreement on the part of MMT set forth in this Agreement,
or if any representation or warranty of MMT shall have become materially untrue,
in either case such that the conditions set forth in Section 6.2(a) or Section
6.2(b) would not be satisfied as of the time of such breach or as of the time
such representation or warranty shall have become untrue, provided, that if such
inaccuracy in MMT's representations and warranties or breach by MMT is curable
by MMT prior to the Closing Date, then the Members may not terminate this
Agreement under this Section 7.1(d) for thirty (30) days after delivery of
written notice from Members to MMT of such breach, provided MMT continues to
exercise commercially reasonable efforts to cure such breach (it being
understood that Members may not terminate this Agreement pursuant to this
Section 7.1(d) if they shall have also materially breached this Agreement or if
such breach by MMT is cured during such thirty (30)-day period); or

 

 

 



 18 

 

 

(e)       by MMT, upon a material breach of any representation, warranty,
covenant or agreement on the part of the Members set forth in this Agreement, or
if any representation or warranty of the Members shall have become materially
untrue, in either case such that the conditions set forth in Section 6.3(a) or
Section 6.3(b) would not be satisfied as of the time of such breach or as of the
time such representation or warranty shall have become untrue, provided, that if
such inaccuracy in the Members' representations and warranties or breach by the
Members is curable by the Members prior to the Closing Date, then MMT may not
terminate this Agreement under this Section 7.1(e) for thirty (30) days after
delivery of written notice from MMT to the Members of such breach, provided the
Members continue to exercise commercially reasonable efforts to cure such breach
(it being understood that MMT may not terminate this Agreement pursuant to this
Section 7.1(e) if it shall have materially breached this Agreement or if such
breach by the Members is cured during such thirty (30)-day period).

 

(f)       by MMT, in its sole and absolute discretion, if following the
Effective Date, the net assets or the annual revenue of DCG as included in the
independent audit of DCG to be provided within seventy (70) days from the
Effective Date, deviate by more than ten percent (10%) from the unaudited
financial information provided by DCG pursuant to Section 2.10 herein.

 

7.2       Notice of Termination; Effect of Termination. Any termination of this
Agreement under Section 7.1 above will be effective immediately upon (or, if the
termination is pursuant to Section 7.1(d) or Section 7.1(e) and the proviso
therein is applicable, thirty (30) days after the party in breach fails to cure
the breach) the delivery of written notice of the terminating party to the other
parties hereto. In the event of the termination of this Agreement as provided in
Section 7.1, this Agreement shall be of no further force or effect and the
Transaction shall be abandoned, except (i) as set forth in this Section 7.2,
Section 7.3 and Article VIII (General Provisions), each of which shall survive
the termination of this Agreement, and (ii) nothing herein shall relieve any
party from liability for any intentional or willful breach of this Agreement.

 

7.3       Fees and Expenses. All fees and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such expenses whether or not the Transaction is consummated.

 

7.4       Amendment. This Agreement may be amended by the parties hereto at any
time by execution of an instrument in writing signed on behalf of each of MMT,
DCG and the Members.

 

7.5       Extension; Waiver. At any time prior to the Closing, any party hereto
may, to the extent legally allowed, (i) extend the time for the performance of
any of the obligations or other acts of the other parties hereto, (ii) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto, and (iii) waive compliance
with any of the agreements or conditions for the benefit of such party contained
herein. Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party. Delay in exercising any right under this Agreement shall
not constitute a waiver of such right.

 

ARTICLE VIII

 

GENERAL PROVISIONS

 

8.1       Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by commercial
delivery service, or sent via telecopy (receipt confirmed) to the parties at the
addresses indicated above, or such other address as a party may so designate in
the future, in writing.

 

 

 



 19 

 

 

8.2       Interpretation.

 

(a)       When a reference is made in this Agreement to Exhibits, such reference
shall be to an Exhibit to this Agreement unless otherwise indicated. When a
reference is made in this Agreement to Sections, such reference shall be to a
Section of this Agreement. Unless otherwise indicated the words "include,"
"includes" and "including" when used herein shall be deemed in each case to be
followed by the words "without limitation." The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

(b)       For purposes of this Agreement, the term "Material Adverse Effect"
when used in connection with an entity means any change, event, violation,
inaccuracy, circumstance or effect, individually or when aggregated with other
changes, events, violations, inaccuracies, circumstances or effects, that is
materially adverse to the business, assets (including intangible assets),
revenues, financial condition or results of operations of such entity, if any,
taken as a whole, it being understood that neither of the following alone or in
combination shall be deemed, in and of itself, to constitute a Material Adverse
Effect: (a) changes attributable to the public announcement or pendency of the
transactions contemplated hereby, (b) changes in general national or regional
economic conditions, or (c) changes affecting the industry generally in which
DCG or MMT operate.

 

(c)       For purposes of this Agreement, the term "Person" shall mean any
individual, corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any limited liability company or joint stock
company), firm or other enterprise, association, organization, entity or
Governmental Entity.

 

8.3       Counterparts Facsimile Execution. For purposes of this Agreement, a
document (or signature page thereto) signed and transmitted electronically or by
facsimile machine or telecopier is to be treated as an original document. The
signature of any party thereon, for purposes hereof, is to be considered as an
original signature, and the document transmitted is to be considered to have the
same binding effect as an original signature on an original document. At the
request of any party, an electronic, facsimile or telecopy document is to be
re-executed in original form by the parties who executed the facsimile or
telecopy document. No party may raise the use of a computer, facsimile machine
or telecopier machine as a defense to the enforcement of the Agreement or any
amendment or other document executed in compliance with this Section.

 

8.4       Entire Agreement; Third Party Beneficiaries. This Agreement and the
documents and instruments and other agreements among the parties hereto as
contemplated by or referred to herein, including the Schedules hereto constitute
the entire agreement among the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof.

 

8.5       Severability. In the event that any provision of this Agreement, or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.

 

8.6       Survival. All representations, warranties, agreements and covenants
contained in or made pursuant to this Agreement, or any Exhibit or Schedule
hereto or thereto or any certificate delivered at the Closing, shall survive
(and not be affected by) the Closing, but all claims made by virtue of such
representations, warranties, agreements and covenants shall be made under, and
subject to the limitations set forth in this Article VIII.

 

8.7       Other Remedies; Specific Performance. Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy. The parties hereto
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction, this
being in addition to any other remedy to which they are entitled at law or in
equity.

 

 

 



 20 

 

 

8.8       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.

 

8.9       Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

 

8.10       Assignment. No party may assign either this Agreement or any of his,
her or its rights, interests, or obligations hereunder without the prior written
approval of the other parties. Subject to the first sentence of this Section
8.10, this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, successors and permitted assigns.

 

8.11       Attorneys Fees. The prevailing party in any litigation, arbitration,
insolvency or other proceeding (“Proceeding”) relating to the enforcement or
interpretation of this Agreement may recover from the unsuccessful party all
costs, expenses, and attorney’s fees (including expert witness and other
consultants’ fees and costs) relating to or arising out of (a) the Proceeding
(whether or not the Proceeding proceeds to judgment), and (b) any post-judgment
or post-award proceeding including, without limitation, one to enforce or
collect any judgment or award resulting from the Proceeding. All such judgments
and awards shall contain a specific provision for the recovery of all such
subsequently incurred costs, expenses, and attorney’s fees.

 

(Balance of page intentionally left blank – signature page follows.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 21 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 



  MEDICINE MAN TECHNOLOGIES INC.       By: /s/ Brett
Roper                                  Brett Roper, Chief Executive Officer    
      DENVER CONSULTING GROUP LLC       By: /s/ Greg
Gamet                                  Its: Manager           MEMBERS:       /s/
Justin Jones                                       Justin Jones       /s/ Greg
Gamet                                         Greg Gamet       /s/ Bryan
Sullivan                                   Bryan Sullivan       /s/ Jay
Griffin                                           Jay Griffin       /s/ Dan
Glenn                                          Dan Glenn       /s/ Frank
Falconer                                   Frank Falconer       /s/ Ryan
Lewis                                        Ryan Lewis        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 22 

 

 

EXHIBIT “B”

 

LIST OF DCG MEMBERS, PERCENTAGE OF OWNERSHIP

 

AND

 

NUMBER OF MMT SHARES TO BE ISSUED TO EACH

 

 

 



Name  % of Ownership   # of MMT shares to be Issued            Justin Jones 
 23%    519,355  Greg Gamet   23%    519,355  Bryan Sullivan   15%    338,710 
Jay Griffin   12%    270,968  Dan Glenn   12%    270,968  Frank Falconer   10%  
 225,806  Ryan Lewis   5%    112,903  TOTAL   100%    2,258,065 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 23 

